ORDER

PER CURIAM.
Solid Rock Ministries appeals from the trial court’s summary judgment in favor of third-party plaintiff Imperial Youth Association (IYA) on its claim for indemnity from Solid Rock. Solid Rock claims the trial court erred when it determined that Solid Rock and IYA entered an enforceable, oral indemnity agreement and ordered Solid Rock to pay IYA’s attorneys’ fees and costs. In response, IYA argues that, regardless of whether the parties entered an enforceable oral indemnity agreement, IYA is entitled to reimbursement of its attorneys’ fees and costs under a theory of implied indemnity.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).